   Case: 1:17-cv-07080 Document #: 177 Filed: 03/10/21 Page 1 of 3 PageID #:1855




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JUAN GONZALEZ, et al.,                                       )
                                                             ) Case No. 17 C 7080
                               Plaintiffs,                   )
         v.                                                  ) Judge Steven C. Seeger
                                                             )
MICHAEL G. SCALETTA, et al.,                                 ) Magistrate Judge Sheila Finnegan
                                                             )
                               Defendants.                   )


    PLAINTIFFS’ MOTION FOR STAY OF ORDER OF MARCH 5, 2021 (DOC. 175)

         Plaintiffs, JUAN GONZALEZ and STEFANY M. CARDENAS, by and through their

attorneys, Irene K. Dymkar and Shamoyita M. DasGupta, hereby move this Court for an order

staying the Court’s order of March 5, 2021 (Doc. 175). In support of their motion, plaintiffs

state:

         1.    This action was commenced by the filing of a complaint alleging a cause of action

under the Civil Rights Act of 1871 (42 U.S.C. §1983) to redress deprivations of the civil rights of

plaintiffs through acts and/or omissions of defendants committed under color of law. The

complaint also alleges claims under Illinois state law.

         2.    On March 3, 2021, this Court held an evidentiary hearing, at which time plaintiff

Juan Gonzalez was questioned at length about his bankruptcy proceeding, and whether he was

aware that the instant lawsuit constituted a claim to be disclosed in his bankruptcy petition.

         3.    Following the hearing, this Court filed an order on March 5, 2021, directing

plaintiff Gonzalez and his counsel to file a copy of the attorney retention agreement by March 10,

2021. Doc. 175.
   Case: 1:17-cv-07080 Document #: 177 Filed: 03/10/21 Page 2 of 3 PageID #:1856




        4.     Plaintiffs intends to file a petition for a writ of mandamus with the Seventh

Circuit Court of Appeals on March 10, 2021 to prohibit the Court from examining the attorney

retention agreement.

        5.     Plaintiffs therefore ask the Court to stay its order of March 5, 2021 (Doc. 175),

requiring plaintiff Juan Gonzalez and his counsel to file an attorney retainer agreement until the

Seventh Circuit rules on the petition for a writ of mandamus, and also to stay all proceedings

pertaining to the order of March 5, 2021.

        WHEREFORE, for all the above reasons, plaintiffs, JUAN GONZALEZ and

STEFANY M. CARDENAS, respectfully ask the Court for an order staying the Court’s order of

March 5, 2021 (Doc. 175), and all proceedings pertaining to said order.


Dated: March 10, 2021                                   /s/   Irene K. Dymkar
                                                              Irene K. Dymkar



Plaintiffs’ Attorneys:

Irene K. Dymkar
Shamoyita M. DasGupta
Law Offices of Irene K. Dymkar
53 West Jackson, Suite 733
Chicago, IL 60604
(312) 345-0123




                                                 2
   Case: 1:17-cv-07080 Document #: 177 Filed: 03/10/21 Page 3 of 3 PageID #:1857




                                CERTIFICATE OF SERVICE

        I, Irene K. Dymkar, an attorney, certify that on the 10th day of March, 2021, a copy of
plaintiffs’ above motion was served upon the attorneys for defendants named below through the
Court’s electronic filing system.

                                     Scott Cohen
                                     Bret A. Kabacinski
                                     Emily E. Dory
                                     City of Chicago Department of Law
                                     2 N. LaSalle Street, Suite 420
                                     Chicago, IL 60602

Dated: March 10, 2021                                 /s/   Irene K. Dymkar
                                                            Irene K. Dymkar




                                               3
